DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
Response to Amendment
The new claims 29-31 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-21, 29-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “the at least one polymerizable oligomer is monofunctional, difunctional, or combinations thereof”. However, the specification discloses at least one (meth)acrylated oligomer may be monofunctional or difunctional.
Claim Rejections - 35 USC § 103
Claims 1-4, 6, 8-21, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayata (US 2007/021111).
Hayata teaches a UV light curable composition comprising, pigments, N-vinylcaprolactam, a polymerizable oligomer, a free radical photoinitiator Lucirin TPO (a phosphine oxide based initiator), and a cationic polymerization initiator (claims, 0072). The cationic polymerization initiator can be hexafluorophosphate, hexafluoroantimonate etc., examples b-1 to b-40 read on triarylsulfonium salts. The composition further comprises additional monomers such as 2-hydroxyethyl acrylate [0029-0031]. The oligomer has at least one and up to 4 unsaturated bonds [0027, 0037]. Vinyl ether is an option for the composition. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Hayata does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Hayata is silent with respect to the claimed property of the composition. However, the teachings from Hayata have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayata (US 2007/021111) in view of Umebayashi (US 2017/0252971).
Hayata teaches the limitation of claim 1, as discussed above.
Hayata does not teach a polyurethane oligomer like claimed.
However, Umebayashi discloses an actinic ray curable inkjet ink composition and teaches the oligomer can be either polyester acrylate oligomer or urethane acrylate oligomer [0079-0080]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize polyurethane oligomer for ink composition because it is recognized in the art that polyurethane oligomer is suitable for the ink composition. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763